Name: Commission Regulation (EEC) No 1128/79 of 7 June 1979 amending Regulation (EEC) No 771/74 laying down detailed rules for granting aid for flax and hemp
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/ 16 Official Journal of the European Communities 8 . 6 . 79 COMMISSION REGULATION (EEC) No 1128/79 of 7 June 1979 amending Regulation (EEC) No 771 /74 laying down detailed rules for granting aid for flax and hemp THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organiza ­ tion of the market in flax and hemp ('), as last amended by Regulation (EEC) No 81 4/76 (2), and in particular Article 4 (5) thereof, Whereas Commission Regulation (EEC) No 771 /74 (3 ), as last amended by Regulation (EEC) No 1757/78 (4), lays down in Article 4 ( 1 ) that every grower of fibre flax or hemp shall , not later than 15 June each year, submit a declaration of the areas sown by him , and in Article 5 ( 1 ) that he shall submit an application for aid not later than 31 October in each year ; whereas in certain Member States it has proved very difficult to comply with these deadlines, in view of the normal sowing and harvesting period ; whereas the dates should therefore be altered ; Whereas the Annex to Regulation (EEC) No 771 /74 contains a list of varieties of flax grown mainly for fibre in order to distinguish these varieties from those grown mainly for seed ; whereas, as a result of the use of four new varieties of flax grown mainly for fibre, the said Annex should be supplemented ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION : Article I Regulation (EEC) No 771 /74 is hereby amended as follows : 1 . Article 4 ( 1 ) is amended to read as follows : ' 1 . Every grower of fibre flax or hemp shall each year, by a date fixed by the Member State concerned and in any event, except in case of force majeure, not later than 30 June for flax and 15 July for hemp, submit a declaration of the areas sown by him .' 2 . Article 5 ( 1 ) is amended to read as follows : ' 1 . Applications for aid shall be submitted each year by growers of fibre flax or hemp by a date fixed by the Member State concerned and in any event, except in case of force majeure, not later than 31 October for flax and 15 December for hemp.' 3 . With effect from 1 August 1979 , the varieties Belinka, Eva, Mira and Thalassa shall be added to the list set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 June 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 146, 4 . 7 . 1970, p. 1 . ( 2 ) OJ No L 94, 9 . 4 . 1976 , p. 4 . (3 ) OJ No L 92, 3 . 4 . 1974, p. 13 . ( ¢&gt;) OJ No L 203, 27 . 7 . 1978 , p. 27 .